 1   DAYLE ELIESON
     United States Attorney
 2   District of Nevada
 3   TROY K. FLAKE
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   702-388-6336
     Troy.Flake@usdoj.gov
 6
     Attorneys for the United States
 7

 8                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 9

10    RUBEN SANCHEZ-FEDERICO and                         Case No. 2:17-cv-02568-GMN-CWH
      ESTELA GARCIA-FEDERICO,
11
                    Plaintiffs,
12                                                       UNOPPOSED MOTION FOR STAY
            v.                                           AND EXTENSION DUE TO LAPSE
13                                                       OF APPROPRIATIONS
      UNITED STATES OF AMERICA, et. al.,
14
                     Defendants.
15

16

17          The United States moves for a stay of proceedings and an extension of existing

18   deadlines commensurate with the duration of, the lapse in appropriations (partial

19   government shutdown). Plaintiff does not oppose this request.

20          1.      At midnight on December 21, 2018, the continuing resolution that had been

21   funding the Department of Justice expired and appropriations to the Department lapsed.

22          2.      Absent an appropriation or continuing resolution, Executive Branch

23   employees are prohibited from working, even on a voluntary basis, except in very limited

24   circumstances, including “emergencies involving the safety of human life or the protection

25   of property.” 31 U.S.C. § 1342. The instant lawsuit does not appear to meet such criteria

26   because it is a tort claim arising out of a motor vehicle accident. The lapse in

27   appropriations also prevents the United States Attorney’s Office from paying for costs that

28   would otherwise be routine such as deposition transcription and work-related travel.


                                                    1
 1          3.     Defendant therefore requests a stay of proceedings until Congress has
 2   restored appropriations to the Department. Defendant also requests an extension of
 3   deadlines commensurate with the duration of the lapse in appropriations.
 4          4.     In light of the foregoing, Plaintiff’s counsel has agreed to vacate without
 5   prejudice the scheduled January 8, 2019 deposition of Dr. Lanzkowski.
 6          5.     Defendant will notify Plaintiff and the Court as soon as Congress has
 7   appropriated funds for the Department or enacted another continuing resolution and
 8   undersigned counsel can resume usual civil litigation duties.
 9          Therefore, although we greatly regret any disruption caused to the Court and the
10   other litigants, Defendant hereby moves for a stay in this case until Department of Justice
11   attorneys are permitted to resume their usual civil litigation functions.
12          Respectfully submitted this 4th day of January 2019.
13                                                 DAYLE ELIESON
                                                   United States Attorney
14
                                                   /s/ Troy K . Flake
15                                                 TROY K. FLAKE
                                                   Assistant United States Attorneys
16
                                                   Attorneys for the United States
17

18

19

20                                                IT IS SO ORDERED:

21

22   DATED this ____
                 10 day of January, 2019.

23

24                                                 ___________________________________
                                                   Gloria M. Navarro, Chief Judge
25
                                                   UNITED STATES DISTRICT COURT
26

27

28


                                                    2
 1                                       Certificate of Service
 2          I hereby certify that on January 4, 2019, I electronically filed and served the

 3   foregoing Unopposed Motion for Stay and Extension Due to Lapse of Appropriations

 4   with the Clerk of the Court for the United States District Court for the District of Nevada

 5   using the CM/ECF system.
                                                 /s/ Troy K. Flake
 6                                               TROY K. FLAKE
                                                 Assistant United States Attorney
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    3
